FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForNovember 23,2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  The Royal Bank of Scotland Group plc ("RBS") 23 November 2011 RBS announces that Brian Hartzer, Executive Committee member responsible for its UK Retail, Wealth and Ulster division, has given notice of his intention to leave RBS and return to Australia in 2012. Brian will take up a senior domestic role with an Australian financial institution when released by RBS which is currently expected to be during summer 2012. Stephen Hester, RBS CEO commented "Brian joined RBS in 2009 and has been a valuable part of the team restructuring RBS. He will leave the UK Retail business in good health and with time to conduct an orderly succession. I wish him well in his move back to Australia and am pleased we have him until well into next year to ensure no loss of momentum." For further information contact: RBS Group Media Relations Jason Knauf Head of Group Media Relations +44 (0) Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
